Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-2, 4-5, and 10 and their dependent claims recite both broad and narrow ranges for the mean particle size of the aqueous silicone emulsion, the freezing point of the composition, and the concentration of water. Claim 17 recited broad and narrow limitations using “in particular” language. These claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the narrower ranges following “preferably” and “in particular” have been disregarded and the broader ranges have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 104530971 A) in view of Gernandt (U.S. PG Pub. No. 2020/0317906).
An English-language machine translation of Liu, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language translation.
In paragraphs 12-18 Liu discloses a silicon-based transparent varnish comprising a silicone resin emulsion, a silicone emulsion, and preservatives. In paragraphs 107-113 Liu more specifically discloses a composition comprising a benzyl transparent silicone resin emulsion, meeting the limitations of the aqueous silicone emulsion of claim 1, a polydimethylsiloxane emulsion, as recited in claim 1, and a benzoisothiazolinone preservative, also as recited in claim 1. The composition of Liu does not comprise fluorocarbons, paraffin, glycols, or wax-based substances, meeting the limitations of claims 6-7 and 16-17. The differences between Liu and the currently presented claims are:
i) Liu does not specifically disclose the mean particle size of the silicone emulsion.
ii) Liu discloses that the composition comprises an “adequate amount” of water, but does not specifically disclose amounts of water within the range recited in claim 10. 
With respect to i), Gernandt discloses aqueous silicone emulsions. In paragraph 164 Gernandt discloses that the average droplet size (particle size) of the emulsion is in ranges within or overlapping the ranges recited in claims 1-2. It would have been obvious to one of ordinary skill in the art to prepare the composition of Liu with an aqueous silicone emulsion having the particle size of Gernandt, since Gernandt indicates in paragraph 161 that emulsions having larger particle sizes lead to an increase in haze, while Liu desires a transparent varnish.
With respect to ii), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, it would have been within the scope of ordinary skill in the art to optimize the concentration of water in the composition of Liu and Gernandt in order to arrive at an “adequate amount” meeting the limitations of claim 10. 
In light of the above, claims 1-2, 6-7, 10, and 16-17 are rendered obvious by Liu and Gernandt. Additionally, since the compositions of Liu and Gernandt meet the compositional limitations of the claims, they are considered to have a freezing point range at least overlapping the ranges recited in claims 4-5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 4-5 are therefore also rendered obvious by Liu and Gernandt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771